OPINION AND ORDER
PER CURIAM.
Following notice to counsel for all parties in the then pending cases which form the above-captioned litigation, we held a hearing on August 8,1968 and on October 17, 1968 ordered all such cases pending in courts other than the Northern District of Illinois transferred to that court and assigned to the Honorable Bernard M. Decker for coordinated and consolidated pretrial proceedings. In re Library Editions of Children’s Books, 297 F.Supp. 385 (Judicial Panel on Multidistrict Litigation, 1968).
The case which is the subject of this order, State of New York, etc. v. Harper & Row Publishers, Inc., et al., was commenced in the Southern District of New York (68 Civ. 4205) after our October 17 order was entered.
One of the defendants1 in the State of New York action has filed a motion to transfer that case to the Northern District of Illinois for pretrial purposes. The plaintiff State of New York has filed a response to that motion stating that it “does not oppose transfer of the case * * * on the same grounds and for the same purposes as stated in the Memorandum and Order of October 17, 1968.”
It is therefore ordered that the State of New York action be and it is hereby transferred pursuant to 28 U.S.C. § 1407, on the basis of the August 8, 1968 hearing and for the reasons stated in the October 17, 1968 Memorandum and Order, to the United States District Court for the Northern District of Illinois and with the consent of that court assigned to the Honorable Bernard M. Decker.

. Random House, Inc.